DETAILED ACTION
Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “wherein the first gate electrode and the second active layer both comprise a first oxide semiconductor layer and a second oxide semiconductor layer that are arranged adjacent to each other, and the first oxide semiconductor layer is located closer to the base than the second oxide semiconductor layer, the first oxide semiconductor layer being formed of a material comprising indium gallium zinc oxide, the second oxide semiconductor layer being formed of a material comprising indium tin oxide” as recited in claim 1.
Shin et al. (US 20160307936 A1, hereinafter Shin), the closest reference, discloses an array substrate, (FIGS. 1 and 3) comprising a first thin-film transistor (transistor T1) and a second thin-film transistor (transistor T2) that are arranged on a base to be spaced from each other by a predetermined distance and set in parallel, (See FIG. 1) wherein:
 the first thin-film transistor comprises, sequentially stacked on the base, a first active layer, (active layer A1) a first gate insulation layer, (gate insulation GI) a first gate electrode, (gate electrode G1) an interlayer insulation layer, (interlayer dielectric ILD) and first source/drain electrodes, (source and drain SH and DH) the first source/drain electrodes being electrically connected to the first active layer; (See FIG. 1)
the second thin-film transistor comprises, sequentially stacked on the base, a second gate electrode, (gate electrode G2) a second gate insulation layer, (interlayer insulation ILD) a second active layer, (active layer A2) an etch stop layer, (passivation layer PAS) and second source/drain electrodes; (source and drain S2 and D2).

Therefore, claim 1 is allowed and claims 3-7 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812